609 So.2d 64 (1992)
Joe A. WALLACE, Appellant,
v.
STATE of Florida, Appellee.
No. 91-3290.
District Court of Appeal of Florida, Fourth District.
November 18, 1992.
Rehearing Denied January 7, 1993.
Richard L. Jorandby, Public Defender, and Tanja Ostapoff, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joseph A. Tringali, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Joe Anthony Wallace appeals his convictions and sentences on several felony charges. We affirm appellant's convictions and sentences with the exception that the sentence for Count I, burglary, is vacated and remanded for resentencing.
Wallace's previous burglary conviction was overturned and remanded for a new trial. Wallace v. State, 575 So.2d 670 (Fla. 4th DCA 1991). At the conclusion of his prior trial, Wallace was sentenced to fifteen years in prison. Upon retrial, a sentence of thirty years was imposed. This increase was not justified by an explanation by the trial judge or an intervening event. The increased sentence was therefore improper. Blackshear v. State, 531 So.2d 956 (Fla. 1988). But see, Alabama v. Smith, 490 U.S. 794, 109 S.Ct. 2201, 104 L.Ed.2d 865 (1989).
DELL, J., and WALDEN, JAMES H., Senior Judge, concur.
ANSTEAD, J., concurs specially.
ANSTEAD, Judge, concurring specially.
Although I agree with the majority that the utilization of the county court judge as a circuit judge herein appears to pass muster *65 under Crusoe v. Rowls, 472 So.2d 1163 (Fla. 1985), there remains a serious question as to the efficacy of assigning county court judges to part-time circuit court work on a continuous basis. Here, the county court judge has apparently been assigned part-time circuit court duties "ever since he has been a judge," albeit at six (6) month intervals. This de facto creation of a permanent part-time circuit judge may well violate the constitutional provisions interpreted in Payret v. Adams, 500 So.2d 136 (Fla. 1986). In my view, the supreme court should enact specific guidelines in the Florida Rules of Judicial Administration that would put this issue to rest.